Citation Nr: 1622342	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-14 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1953 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The case is under the jurisdiction of the VA Regional Office (RO) in Jackson, Mississippi.

The Veteran passed away in July 2011.  The appellant is the Veteran's surviving spouse.

On a VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant, received in July 2011, the appellant stated that the Veteran intended to file a claim for entitlement to service connection for a lung condition prior to his death.  However, the record does not show that the Veteran filed such a claim.  Therefore, referral of the issue of entitlement to service connection for a lung condition to the Agency of Original Jurisdiction (AOJ) is not required.

In March 2016, the appellant testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran's cause of death is related to his active service.  The Veteran's death certificate is of record and lists as the immediate causes of death fulminant hepatic failure, heart failure, and acute renal failure.  The death certificate also lists as other significant conditions contributing to death, but not resulting in the underlying causes, acute liver failure and chronic lymphocytic leukemia.  The appellant contends that the Veteran's chronic lymphocytic leukemia and other causes of death were the result of in-service exposure to ionizing radiation during the Veteran's participation in Operation CASTLE.  See, e.g., March 2016 Board hearing transcript.

The Board finds that further efforts must be made to ensure VA has satisfied its duty to assist the appellant prior to appellate consideration of the claim.  In January 2012, the appellant submitted two VA Forms 21-4142, Authorization and Consent to Release Information to VA, listing treatment potentially relevant to the claim.  One of the forms lists treatment at the Cooper Clinic and the Merriam Clinic from 1955 to 1956, and at the VA medical facility in Jackson, Mississippi, in January 1955.  It also lists further treatment at other facilities through the 1970s.  The other form lists treatment from the Cooper Clinic and the Merriam Clinic from 1955 to 1957 and from a VA facility in Jackson, Mississippi, in 1955.  The record does not reflect that efforts were made to assist the appellant in obtaining these records.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the appellant in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  In addition, VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that the record includes a letter from the Cooper Clinic dated in July 1955.  However, it is unclear whether there are additional relevant records from the Cooper Clinic.  In addition, the record includes records from the G. V. (Sonny) Mongomery VA Medical Center in Jackson, Mississippi, but none of those records are dated in or around 1955.  Accordingly, the case must be remanded so that efforts may be made to assist the appellant obtain the records identified in the January 2012 VA Forms 21-4142.

Additionally, the transcript for the March 2016 Board hearing indicates that the appellant brought with her lay witness statements to be submitted for inclusion in the record.  She specifically described one of those statements as being provided by C. W. in 1955.  The 1955 statement from C. W. appears to be of record.  However, it is unclear whether the other statements the appellant brought to the March 2016 Board hearing have been associated with the record.  On remand, efforts must be taken to identify the lay witness statements referenced at the March 2016 Board hearing, and to associate with the record any of the lay witness statements that are not currently of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant a letter enclosed with a VA Form 21-4142, Authorization and Consent to Release Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA.  The letter should ask the appellant to resubmit or further identify the lay witness statements she referenced in her March 2016 Board hearing testimony.  The letter should also ask the appellant to identify all outstanding, relevant treatment from private health care providers.  The letter accompanying the VA Form 21-4142 should inform the appellant that VA is particularly interested in records from sources listed on the VA Forms 21-4142 that she previously submitted in January 2012.  Specifically, those forms listed treatment from the Cooper Clinic from 1955 to 1957; the Merriam Clinic from 1955 to 1957; and from other unnamed sources in Laurel, Mississippi; Panama City, Florida; Natchez, Mississippi; Vicksburg, Mississippi; and "other cities."  All attempts to obtain these records must be documented in the claims file.  The appellant must be notified of any inability to obtain the requested documents.  See 38 C.F.R. § 3.159(c)(1).  Allow for an appropriate amount of time for response and complete any additional development resulting from the appellant's response.

2.  Obtain and associate with the record VA treatment records dated in or around 1955 from the VA medical facility in Jackson, Mississippi.  Efforts to obtain the records may not end until it is determined that that the records sought do not exist or that further efforts to obtain those records would be futile.  The appellant must be notified of any inability to obtain the requested documents.  See 38 C.F.R. § 3.159(c)(2).

3.  Undertake any further development indicated in view of the above development, to include, if warranted, obtaining a VA opinion pursuant to 38 U.S.C.A. § 5103A(a).  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2009); Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2009).

4.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection may be granted for the cause of the Veteran's death.  If any benefit sought remains denied, furnish the appellant and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

